DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment

Cancellation of Claims 2-115 in the submission filed 5/21/2021 is acknowledged and accepted.
New Claims 116-130 in the submission filed 6/25/2021 are acknowledged and accepted.
Cancellation of Claim 1 in the submission filed 6/25/2021 is acknowledged and accepted.
Claims 116-130 will be examined.

Priority
Benefit of priority under 35 U.S.C. 120 over US Patent Application No. 14/921,933 is acknowledged and accepted. Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. 

Drawings
The drawings with 12 Sheets of Figs. 1A-4C received on 10/15/2020 are acknowledged and accepted.  Replacement drawings with 12 Sheets of Figs. 1A-4C received on 6/25/2021 are acknowledged and accepted. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites:
“In certain embodiments, a master for fabricating an optical product is disclosed. For example, the optical product can be” in lines 1-2. This is incorrect language. Examiner suggests -A master for fabricating an optical product. The product can be--.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 116-124,126-130, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al (US 2005/0180020 A1, hereafter Steenblik) in view of Fuhse et al (US 2013/0093172 A1, hereafter Fuhse).
Regarding Claim 116, Steenblik teaches (Fig. 1a) an optical product (micro-optics system 12, p77, Lines 1-3), configured , when illuminated, to reproduce by reflected or refracted light (refracted light through the optical system), an image that appears 3D (3d image through Unison 3-d, p13, Lines 13-14) of at least a part of a 3D object (object), said optical product (micro-optic layer system, p78, Lines 1-3) comprising:
a first surface (first surface with icon-element 4, p78, Lines 1-14); and
a second surface (second surface with micro-lenses 1) opposite said first surface (first surface with icon-element 4), 
said second surface comprising a plurality of portions (array of micro-lenses 1), each portion (portions with micro-lens 1) corresponding to a point on a surface of said 3D object (3d object to which belongs the 3d image) (p13, Lines 1-25), 
each portion (portion with micro-lens 1) comprising one or more non-holographic features (micro-lenses 1 which are non-holographic) configured to produce at least part of said image (3d image) without relying on diffraction (lens elements rely on refraction and not on diffraction) 
at viewing angles through about 90 deg to less than 45 deg (p87, Lines 8-17) relative to a plane of the optical product (micro-optics two-layer system, p76, Lines 1-5) as the optical product is tilted (Unison Motion material 12 is oscillated or tilted about axis 16, Fig. 2a) 
wherein said one or more non-holographic features (micro-lenses 1 which are non-holographic) comprise non-linear features (micro lenses 1 have a curved feature) when viewed in a cross-section orthogonal to said first (first surface with icon-element 4, p78, Lines 1-14) and second surfaces (second surface with micro-lenses 1). 
	However, Steenblik does not teach
	wherein a gradient in said non-holographic features correlates to an inclination of said surface of said 3D object at said corresponding point, and 
	wherein an orientation of said non-holographic features correlates to an orientation of said surface of said 3D object at said corresponding point.
	Steenblik and Fuhse are related as optical products with non-holographic features.
Fuhse teaches (Figs. 1,3), an optical product (security element 1, p96, lines 1-4, Figs. 1,3) with non-holographic features (pixels 4, p97, lines 1-5, pixels 4 have facets 5, p100, lines 1-4),
wherein a gradient  (slope ϭ of facet 5, p112, lines 1-3) in said non-holographic features  (pixels 4, p97, lines 1-5, pixels 4 have facets 5, p100, lines 1-4) correlates to a surface normal (slope of simulated surface 9 which defines the surface normal) of said surface of said 3D object  (surface 9, p104, lines 1-12) at said corresponding point (at the point corresponding to the facet 5, (x,y) in ith pixel, p113, lines 1-6), and
wherein an orientation (orientation with slope ϭ  and azimuthal α, p112, Lines 1-3, p113, lines 1-6) of said non-holographic features (pixels 4, p97, lines 1-5, pixels 4 have facets 5, p100, lines 1-4) correlates to an orientation (slope of simulated height profile 9) of said surface (surface 9, p104, lines 1-12)  of said 3D object (3D motifs as a person, an object, p105, lines 1-5) at said corresponding point (at the point corresponding to the facet 5, (at the point corresponding to the facet 5, (x,y) in ith pixel, p113, lines 1-6). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Steenblik to include the teachings of Fuhse such that a gradient  in said non-holographic features  correlates to an inclination of said surface of said 3D object at said corresponding point, and wherein an orientation of said non-holographic features correlates to an orientation of said surface of said 3D object at said corresponding point for the purpose of utilizing an optical product which achieves good there dimensional appearance while having a flat configuration(p5, Lines 1-6).	
However, Steenblik-Fuhse does not teach
viewing angles through about 20 degrees to about 160 degrees for tilt of the optical product
	MPEP 2144.05 I states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the art a prima facie case of obviousness exists.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed range of viewing angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
	The instant application at paragraph [0040] does not disclose any criticality to the claimed range.  The prior art discloses 90 degrees to less than 45 degrees.  The entire range would perform the same function.  Because there is no allegation of criticality and no evidence of demonstrating a difference across the range, the prior art discloses the range with sufficient specificity.  See MPEP section 2131.03.II.  Clearview Inc. v. Pearl River Polymers Inc., 668 F.3d 340, 101 USPQ2d 1773 (Fed. Cir. 2012).
	One of ordinary skill in the art would have been motivated to modify Steenblik-Fuhse to have the claimed range of viewing angles for the purposes of a wider range of viewing angles for security articles (p87, Lines 11-16, Steenblik).
Regarding Claim 117, Steenblik-Fuhse teach the optical product of Claim 116, 
	wherein said optical product (micro-optic system 12, p77, Lines 1-3, Steenblik) is configured to provide authenticity verification on an item for security (p2, Lines 1–8).
Regarding Claim 118, Steenblik-Fuhse teach the optical product of Claim 117, 
wherein said item is currency, a credit card, a debit card, a passport, a driver’s license, an identification card, a document, a tamper evident container or packaging, or a bottle of pharmaceuticals (passport, p224, Lines 1-6, Steenblik).

Regarding Claim 119, Steenblik-Fuhse teach the optical product of Claim 116, 
wherein the optical product is an embedded feature, a laminated feature, a hot stamp feature, windowed thread feature (security thread, p225, Lines 1-4, Steenblik), or a transparent window feature.
Regarding Claim 120, Steenblik-Fuhse teach the optical product of Claim 116, 
	wherein said second surface (second surface with pixels 4, p97, lines 1-5, pixels 4 have facets 5, p100, lines 1-4, Fuhse) comprises a coating comprising a reflective material (mirror coating, p107, lines 1-8).  
Regarding Claim 121, Steenblik-Fuhse teach the optical product of Claim 120, 
	wherein the reflective material (mirror coating, p107, lines 1-8) comprises aluminum, copper, or silver (Aluminum, silver, p107, lines 4-8).  
Regarding Claim 122, Steenblik-Fuhse teach the optical product of Claim 116, 
	wherein said second surface (second surface with pixels 4, p97, lines 1-5, pixels 4 have facets 5, p100, lines 1-4, Fuhse) comprises a transparent, relatively high refractive index coating (high refractive coatings, p107, lines 9-11).  
Regarding Claim 123, Steenblik-Fuhse teach the optical product of Claim 122, wherein said coating (high refractive coatings, p107, lines 9-11, Fuhse) comprises ZnS or TiO2 (ZnS or TiO2, p107, lines 9-11).  
Regarding Claim 124, Steenblik-Fuhse teach the optical product of Claim 116, 
wherein said 3D object comprises an irregularly shaped object (face of a person, p142, Lines 1-4, Steenblik).
Regarding Claim 126, Steenblik-Fuhse teach the optical product of Claim 116, 
	wherein said 3D object comprises a non- symmetrical shaped object (face of a person, p142, Lines 1-4, Steenblik, the shape of the face with crop of hair on the top is non-symmetrical).  
Regarding Claim 127, Steenblik-Fuhse teach the optical product of Claim 126, 
	wherein said 3D object comprises one or more animals (ice age carved mammoth, p213, lines 1-4, Steenblik), humans, plants, trees, landscapes, buildings, cars, boats, airplanes, bicycles, furniture, office equipment, drinks, personal care items (beauty care, p230, lines 1-4, baby and family care, p231, health care, p232), or flags.  
Regarding Claim 128, Steenblik-Fuhse teach the optical product of Claim 116, 
	wherein said one or more non- holographic features (micro-lenses 1 which are non-holographic , Steenblik, pixels 4, p97, lines 1-5, pixels 4 have facets 5, p100, lines 1-4, Fuhse) comprise one or more mirrors  (facets are configured as mirrors, p186, lines 1-4, fig 19, p206, lines 1-4, fig 32a, Fuhse)  configured to produce a mirror-like image (mirror image, p36, lines 1-7, Fuhse)  by reflecting light.  
Regarding Claim 129, Steenblik-Fuhse teach the optical product of Claim 116, 
	wherein said 3D object (face of a person, p142, Lines 1-4, Steenblik) comprises an object in nature (a person is an object in nature).  
Regarding Claim 130, Steenblik-Fuhse teach the optical product of Claim 116, 
	wherein said 3D object comprises a man-made object (ice age carved mammoth, p213, lines 1-4, Steenblik).

Claim 125, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al (US 2005/0180020 A1, hereafter Steenblik) in view of Fuhse et al (US 2013/0093172 A1, hereafter Fuhse) and further in view of Petersen et al (US 2004/0196516 A1, hereafter Petersen).
Regarding Claim 125, Steenblik-Fuhse teach the optical product of Claim 116.
	Steenblik-Fuhse do not teach 
	wherein said one or more non- holographic features comprise linear and non-linear features when viewed in a cross-section orthogonal to said first and second surface.  
	Steenblik-Fuhse and Petersen are related as non-holographic features.
	Petersen teaches (fig 5),
	wherein said one or more non- holographic features (Fresnel lens optical elements 112, p38, lines 5-10, p33, lines 1-10) comprise linear (inclined features of 116, fig 5) and non-linear features (curved surfaces 118) when viewed in a cross-section orthogonal to said first and second surface (bottom and top surfaces of substrate 104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Steenblik-Fuhse to include the teachings of Petersen such that wherein said one or more non- holographic features comprise linear and non-linear features when viewed in a cross-section orthogonal to said first and second surface for the purposes of creating unique optical effects (p2, lines 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.V.D./
Jyotsna V Dabbi								6/16/2022Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872